UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ALPHONSO MOODY,
                                                DECISION AND ORDER
                   Movant,                      Civil Case
                                                No. 1:16-cv-00472-MAT
          -vs-

 UNITED STATES OF AMERICA,                      Criminal Case
                                                No. 1:07-cr-00139-MAT
                   Respondent.



I.    Introduction

      Represented by counsel, Alphonso Moody (“Moody”) has filed a

motion to set aside or correct his sentence under 28 U.S.C. § 2255

(“§ 2255”) pursuant to Johnson v. United States, 135 S. Ct. 2551

(2015 (“Johnson II”)), and a supplemental § 2255 motion pursuant to

United States v. Davis, 139 S. Ct. 2319 (2019) (“Davis”).1             For the

reasons discussed below, Moody’s § 2255 motion and supplemental §

2255 motion are denied.

II.   Factual Background and Procedural History

      In an Indictment returned on June 20, 2007, Moody was charged,

along with co-defendants Jermaine Ellison and Gary N. James, Jr.,

of violating a number of federal criminal statutes in connection

with their armed robbery of a person cooperating with federal law


      1

       In Johnson II, the Supreme Court held that the residual clause of the
Armed Career Criminal Act (“ACCA”) is void for vagueness. 135 S. Ct. at 2558-59.
In Davis, the Supreme Court held that the similarly worded residual clause in 18
U.S.C. § 924(c)(3)(B) is also void for vagueness. Davis, 139 S. Ct. at 2336.

                                      -1-
enforcement. The victim of the robbery was in possession of $1,500

in government funds intended to be used to purchase a TEC-DC9, 9

mm. caliber semiautomatic pistol from Moody and his co-defendants.

However, Moody and his co-defendants determined that they were

going to rob the cooperator of the $1,500 instead of selling him

the weapon. The robbery took place on January 11, 2007, in a Wal-

Mart parking lot in Niagara Falls. One co-defendant acted as the

driver   and   lookout,   and     Moody   and   the   other   co-defendant

effectuated the robbery.        During the course of the robbery, this

co-defendant shot the cooperator in the left leg. Then, while

attempting to flee the scene, this co-defendant fired one shot from

the pistol he was carrying in the direction of the law enforcement

officers, narrowly missing them.

     Moody was named in Counts 1, 2, 3, 4, 5, 6, and 10 of the

Indictment. Of particular relevance here are Counts 1 and 3, to

which Moody eventually pleaded guilty. Count 1 charged that

     [o]n or about the 11th day of January, 2007, in Niagara
     Falls, New York, in the Western District of New York, the
     defendants, GARY N. JAMES, Jr., ALPHONSO MOODY and
     JERMAINE G. ELLISON, did assault a person known to the
     Grand Jury, said person having lawful charge, control and
     custody of money of the United States, with the intent to
     rob, steal and purloin said money of the United States,
     and did rob and attempt to rob such person known to the
     Grand Jury, said person having lawful charge, control and
     custody of money of the United States, of said money of
     the United States, and in effecting and attempting to
     effect such robbery, the defendants, GARY N. JAMES, Jr.,
     ALPHONSO MOODY and JERMAINE G. ELLISON, did wound said
     person known to the Grand Jury and put the life of said
     person known to the Grand Jury in jeopardy by the use of
     a dangerous weapon, that is, an Iver Johnson Arms, Inc.,

                                    -2-
     Model TP22, .22 caliber, semiautomatic pistol, bearing
     serial number AE73105.

     All in violation of Title       18,   United   States   Code,
     Sections 2114(a) and 2.

Indictment at 1-2 (ECF #18).

     Count 3 charged as follows:

     On or about the 11th day of January, 2007, in Niagara
     Falls, New York, in the Western District of New York, the
     defendants, GARY N. JAMES, Jr., ALPHONSO MOODY and
     JERMAINE G. ELLISON, during and in relation to crimes of
     violence for which they may be prosecuted in a court of
     the United States, namely, violations of Title 18, United
     States Code, Sections 2114(a) and 371 committed in the
     manner set forth in Counts 1 and 2 of this Indictment,
     the allegations of which are incorporated herein by
     reference, did knowingly and unlawfully use and carry,
     and in furtherance of said crimes of violence did
     knowingly and unlawfully possess, firearms, to wit, an
     Intratec, Model TEC-DC9, 9 mm. caliber semiautomatic
     pistol bearing serial number D127408 and an Iver Johnson
     Arms, Inc., Model TP22, .22 caliber, semiautomatic
     pistol, bearing serial number AE73105, and in the course
     of said carrying, use and possession did discharge the
     Iver Johnson Arms, Inc., Model TP22, .22 caliber,
     semiautomatic pistol, bearing serial number AE73105.

     All in violation of Title 18, United           States   Code,
     Sections 924(c)(1)(A)(iii) and 2.

Indictment at 5-6 (ECF #18).

     Moody entered into a Plea Agreement (ECF #67) dated November

10, 2008, pursuant to which he agreed to plead guilty to “Count 1

of the Indictment, which charges a violation of Title 18, United

States Code, Sections 2114(a) and 2, (Assault with Intent to Rob

Money of the United States), which carries a maximum possible

sentence of a term of imprisonment of 25 years . . . ; and . . .

Count 3 of the Indictment, which charges a violation of Title 18,

                               -3-
United States Code, Sections 924 (c) (1) (A) (iii) and 2 (use and

carrying of a firearm during and in relation to a crime of violence

and the unlawful possession of a firearm in furtherance of a crime

of violence) which carries a mandatory term of imprisonment of at

least 10 years and up to life, said sentence to be imposed

consecutive to any other sentence, . . . and a term of supervised

release of 5 years.” Plea Agreement at 1-2 (ECF #67).

     Moody and the Government “agree[d] to [certain] facts, which

form[ed] the basis for the entry of the plea of guilty including

relevant conduct,” and which included the following:

     d) At approximately 8:00 p.m. [on January 11, 2007,]
     [Moody], James and Ellison arrived at the Wal-Mart
     Parking lot, in the vehicle being driven by Ellison. Upon
     arrival at the Wal-Mart parking lot, [Moody], James and
     Ellison went to the front of the Wal-Mart. James went to
     the [confidential informant] CI’s car and returned with
     the CI. Ellison had left and entered the Wal-Mart, while
     [Moody] had remained and met James and the CI. James
     retrieved the above described Tec-9 9 from Ellison’s car,
     and James, [Moody] and the CI went to and entered the
     CI’s vehicle. While in the vehicle, James displayed the
     Tec-9 to the CI and when the CI produced the money to
     purchase the firearm, James grabbed the CI from behind,
     pointed the above-described Iver Johnson pistol at the
     CI’s head and demanded the money. At this time [Moody]
     forcibly took the money and a cell phone from the CI.
     After [Moody] took the money James shot the CI in the
     left leg.

     e) After shooting the CI, James and [Moody] exited the
     vehicle, as ICE agents, ATF agents and Niagara Falls
     Police officers converged upon the scene. The defendant
     fled from the police and before he was caught, threw the
     money that he had taken from the CI away. . . . As James
     was running from the vehicle, attempting to escape, ICE
     and ATF agents, who were wearing clothing emblazoned with
     the word “Police” in large letters, exited their
     vehicles, yelled words to the effect of “Police” and

                               -4-
     “Stop, Police” and began to pursue James. James at this
     time turned and, with a depraved indifference to human
     life, fired one shot from the Iver Johnson pistol at the
     law enforcement officers who were pursuing him. The
     bullet struck the vehicle that the ICE and ATF agents
     were exiting, on the front drivers side panel about 3
     inches from Special Agent Jeff Brannigan, who was exiting
     the vehicle at the time. The bullet then traveled up and
     off the driver’s side mirror, again inches from Agent
     Brannigan. Agent Huy Khuu, ATF, who was already out of
     the vehicle and who had begun to pursue James, was also
     in the line of fire and saw the muzzle flash from James’
     pistol and heard the projectile go by him.
     f) After his arrest, [Moody] stated that he and James
     intended to rob the CI, that the James shot the CI and
     fired at the law enforcement officers. James admitted
     that he, [Moody] and Ellison intended to rob the CI, that
     he [i.e., James] had shot the CI and that he had shot at
     the law enforcement officers, although he claimed not to
     realize that they were law enforcement officers at that
     time. . . .

Plea Agreement at 5-7 (ECF #67).

     After pleading guilty on November 10, 2008, to Counts 1 and

3, Moody was sentenced on February 24, 2009, to consecutive terms

of 46 months’ imprisonment for the conviction on Count 1 and 120

months’ imprisonment for the conviction on Count 3. Moody also was

sentenced to concurrent 5-year terms of supervised release on each

conviction.

     In his § 2255 motions, Moody notes that Count 1 is the “crime

of violence” on which the validity of his conviction on Count 3

depends. He requests vacatur of the conviction on Count 3 on the

basis that Count 1, charging assault and robbery in violation of

18 U.S.C. § 2114(a) (“§ 2114(a)”), is not a “crime of violence”

within the elements clause of 18 U.S.C. § 924(c)(3)(A), the only


                               -5-
clause under which it can qualify now that the Supreme Court has

invalidated the residual clause, § 924(c)(3)(B). Moody further

asserts that, if the conviction on Count 3 is vacated, his term of

supervised release must be reduced to 3 years because his 5-year

term of supervised release was based solely on the Count 3

conviction. Moody notes that the Court has the discretion to

further reduce his term of supervision should the 18 U.S.C. §

924(c)(3) conviction be vacated because, in such case, he will

have overserved his sentence by 10 years. The Government responds

that, notwithstanding Davis, a violation of § 2114(a) remains a

crime of violence within the elements clause of 18 U.S.C. §

924(c)(3)(A). Moody has not filed a reply.

III. Scope of Review Under § 2255

     Section 2255 provides, in relevant part, as follows: “A

prisoner in custody under sentence of a court established by Act

of Congress claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws

of the United States, or that the court was without jurisdiction

to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a). A court

may dismiss a Section 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not


                               -6-
entitled to relief. See, e.g., Chang v. United States, 250 F.3d

79, 85-86 (2d Cir. 2001) (district court was not required to hold

full testimonial hearing before deciding federal prisoner’s motion

to vacate, set aside or correct sentence based on claim of

ineffective assistance of counsel alleging that counsel prevented

him from exercising his right to testify on his own behalf, where

prisoner made only general allegation, and record was supplemented

by detailed affidavit from trial counsel credibly describing

circumstances concerning prisoner’s failure to testify).

IV.   Merits of the § 2255 Motions

      A.   Section 924(c)(1) and Davis

      Section 924(c)(1)(A) provides for a sentencing enhancement

when a defendant “uses or a carries a firearm” or “possesses a

firearm” “in furtherance of” “a crime of violence.” 18 U.S.C. §

924(c)(1)(A). “For purposes of [Section 924(c)(1)(A)] the term

‘crime of violence’ means an offense that is a felony that and--

      (A) has as an element the use, attempted use, or
      threatened use of physical force against the person or
      property of another, or

      (B) that by its nature, involves a substantial risk that
      physical force against the person or property of another
      may be used in the course of committing the offense.”

18 U.S.C. § 924(c)(3). Subsection (A) of the Section 924(c)(3) is

known as the “elements clause,” while Subsection (B) is called the

“residual clause.” Knight v. United States, 936 F.3d 495, 497 (6th

Cir. 2019). The Supreme Court recently invalidated the residual


                                -7-
clause, § 924(c)(3)(B), as unconstitutionally vague. Davis, 139 S.

Ct. at 2336. But an offense still qualifies as a “crime of

violence” if it satisfies the elements clause, § 924(c)(3)(A).

See, e.g., Knight, 936 F.3d at 497 (holding that assault and

robbery of a postal employee under § 2114(a) constituted a “crime

of   violence”    because   it   satisfied    the    elements    clause    of   §

924(c)(3)).

      B.   Is § 2114(a) a “Crime of Violence”?

      Courts use a “categorical approach” to determine whether an

offense constitutes a “crime of violence” for purposes of 18

U.S.C. § 924(c)(3). United States v. Rafidi, 829 F.3d 437, 444

(6th Cir. 2016) (collecting cases); see also Davis, 139 S. Ct. at

2330 (“To hold, as the government urges, that § 16(b) requires the

categorical      approach    while    §      924(c)(3)(B)       requires    the

case-specific approach would make a hash of the federal criminal

code.   Section    924(c)(3)(B)’s     history       provides    still   further

evidence that it carries the same categorical-approach command as

§ 16(b).”).

      The categorical approach “focus[es] solely on whether the

elements of the crime of conviction . . . while ignoring the

particular facts of the case.” Mathis v. United States, 136 S. Ct.

2243, 2248 (2016) (citing Taylor v. United States, 495 U.S. 575,

600-01 (1990)). “‘Elements’ are the ‘constituent parts’ of a

crime's legal definition—the things the ‘prosecution must prove to


                                     -8-
sustain a conviction.’” Id. (quoting Black's Law Dictionary 634

(10th ed. 2014)). “Even when there is ‘little doubt’ that the

circumstances    of     a    defendant's     violation   were      violent,     ‘the

question is whether [the statute he violated], as a categorical

matter,’ is a crime of violence.” United States v. Denson, 728

F.3d 603, 608 (6th Cir. 2013) (quoting Sykes v. United States, 131

S. Ct. 2267, 2272 (2011), overruled on other grounds by Johnson

II, 135 S. Ct. at 2563).

     Courts    use    “a    variant   of   this    method—labeled      (not     very

inventively) the ‘modified categorical approach’—when a prior

conviction is for violating a so-called ‘divisible statute,’ ”

which “sets out one or more elements of the offense in the

alternative.” Descamps v. United States, 133 S. Ct. 2276, 2281

(2013). The modified categorical approach is a “tool” used in a

“narrow range of cases” to “identify the relevant element” of

which   a   defendant       was   necessarily     convicted   so    long   as   the

conviction was under “a statute with multiple alternative[ ]”

elements. Id. at 2287 (internal quotation marks omitted). When

utilizing the modified categorical approach, courts may “consult

a limited class of documents . . . to determine which alternative

[element] formed the basis of the defendant’s prior conviction.”

Descamps, 133 S. Ct. at 2281; see also Shepard v. United States,

544 U.S. 13, 16–17 (2005).

     Where the defendant has pleaded guilty, these so-called


                                       -9-
Shepard documents may include the “charging document, written plea

agreement, transcript of plea colloquy, and any explicit factual

finding by the trial judge to which the defendant assented.”

Shepard, 544 U.S. at 16. The purpose of the modified categorical

approach   is   “to   determine   whether   [a]   .   .   .   guilty   plea

necessarily admitted[,]” id., the elements of a predicate offense.

See also id. at 20-21, 26.

     In Count I, Moody was charged with assault and robbery in

violation of 18 U.S.C. § 2114(a), which provides as follows:

     (a) Assault.--A person who assaults any person having
     lawful charge, control, or custody of any mail matter or
     of any money or other property of the United States, with
     intent to rob, steal, or purloin such mail matter, money,
     or other property of the United States, or robs or
     attempts to rob any such person of mail matter, or of any
     money, or other property of the United States, shall, for
     the first offense, be imprisoned not more than ten years;
     and if in effecting or attempting to effect such robbery
     he wounds the person having custody of such mail, money,
     or other property of the United States, or puts his life
     in jeopardy by the use of a dangerous weapon, or for a
     subsequent offense, shall be imprisoned not more than
     twenty-five years.

18 U.S.C. § 2114.

     The first question is whether the statute is divisible. E.g.,

Knight, 936 F.3d at 498. “Thus, the threshold inquiry is whether

the statute underlying the . . . conviction lists elements of the

crime, or alternative means of committing the crime.” United

States v. Walker, 314 F. Supp.3d 400, 413 (E.D.N.Y. 2018).             “If

they are elements, and create separate criminal acts, the court

may apply the modified categorical approach at sentencing to

                                  -10-
‘discover which of the enumerative alternative [elements] played

a part in the defendant’s prior conviction.’” Id. (quoting Mathis,

136 S. Ct. at 2256). The Government argues that the statute is

divisible and contains both an aggravated and non-aggravated

offense. Government’s Response (“Gov’t Resp.”) at 4-5 (citing,

inter alia, Knight, 936 F.3d at 498-99). Moody cites case law

regarding application of the modified categorical approach but

does not take a position as to whether the statute is divisible.

      The Government points out that, earlier this year, the Sixth

Circuit held that § 2114(a) is divisible and “sets out a separate

aggravated     offense”    which    “carries      both       an   additional

element—‘wound[ing]’ the victim or putting the victim’s ‘life in

jeopardy by the use of a dangerous weapon’—and an increased

maximum punishment of twenty-five years’ imprisonment.” Knight,

936 F.3d at 498–99 (alteration in original). The Seventh Circuit

and   the   Eleventh   Circuit   also   have   held   that    §   2114(a)   is

divisible, and that the aggravated offense is a crime of violence

within the elements clause of § 924(c)(3)(A). United States v.

Enoch, 865 F.3d 575, 579-80, 582 (7th Cir. 2017), cert. denied,

138 S. Ct. 1015 (2018);     In re Watts, 829 F.3d 1287, 1289-90 (11th

Cir. 2016).

      The Court agrees with Knight, Enoch, and Watts that the

statute describes two levels of offenses subject to different

punishments. First, it describes an unaggravated or basic version


                                   -11-
of the crime, punishable by 10 years, which is committed by

robbing, attempting to rob, or assaulting with the intent to rob,

steal, or purloin. 18 U.S.C. § 2114(a). Second, in the language

after the semi-colon that begins with “and if[,]” it describes an

aggravated crime punishable by 25 years, which is committed when,

in the course of committing the basic offense, the defendant

wounds the victim or put his life in jeopardy by use of a

dangerous weapon. Because the statute is divisible, the Court

should consult “a limited class of documents (for example, the

indictment, jury instructions, or plea agreement and colloquy) to

determine what crime, with what elements, [Moody] was convicted

of.” Mathis, 136 S. Ct. at 2249.

     Moody does not acknowledge Knight, Enoch, or Watts; nor does

he address the argument that § 2114(a) sets forth two different

substantive offenses. Instead, Moody argues that review of the

Plea Agreement demonstrates he was not actually convicted of a

substantive violation of § 2114(a) but was convicted of only a

conspiracy to violate § 2114(a). He asserts that “[a]lthough

paragraph 1 of the plea agreement suggests [he] pled guilty to

Counts 1 (assault with intent to rob) and 3 (use of a firearm in

furtherance of a crime of violence), the elements in the plea

agreement establish only that he admitted to conspiring to violate

§ 2114.” Supp. § 2255 Motion at 4-5 (footnote omitted). Moody

continues, “Section II of the agreement[,] ‘Elements of the Crime


                              -12-
and Factual Basis,’ outline the crime of conspiracy to assault

with intent to rob, not the substantive offense.” Id. at 5

(emphasis in original). Moody notes that, as recited in the Plea

Agreement, the four elements of the offense charged as Count 1 to

which he pleaded guilty were as follows:

       a.   that the defendant assaulted, or aided and abetted
            or conspired with another who assaulted, a person,
            with the intent to rob or steal money;
       b.   that such person at the time of the assault had
            lawful charge of money of the United States;
       c.   that the defendant, or another whom the defendant
            aided and abetted or conspired with, robbed such
            person of the money of the United States; and
       d.   that the defendant, or another whom the defendant
            aided and abetted or conspired with, in the course
            of the robbery put such person’s life in jeopardy
            by use of a dangerous weapon.

Plea Agreement at 3, § II, ¶ 5 (Count 1). Moody contends that

elements set forth under Count 1 “clearly establish” that he

pleaded guilty to conspiring to commit assault with intent to rob,

not to committing the substantive offense of assault with intent to

rob.

       Moody contrasts the language of his Plea Agreement with that

of his co-defendant James, who also pleaded guilty to Count 1

(assault with    intent   to   rob),   and   admitted   to   the   following

elements:

       a.   that the defendant [James] assaulted a person, with
            the intent to rob or steal money;
       b.   that such person at the time of the assault had
            lawful charge of the money of the United States;
       c.   that the defendant robbed such person of the United
            States; and
       d.   that the defendant in the course of the robbery put

                                  -13-
          such person’s life    in    jeopardy   by   use   of   a
          dangerous weapon.

Supp. § 2255 Motion at 6 (quoting Plea Agreement of Gary James, ¶

4, ECF #59, United States v. James, No. O7-cr-000139 (W.D.N.Y.

Sept. 10, 2008)). Moody asserts that while his Plea Agreement

identifies Count 1 of the indictment as one of the counts to which

he was pleading guilty, the Plea Agreement instead sets forth the

elements of a conspiracy to commit a violation of 18 U.S.C. §

2114(a), which was charged as Count 2 of the indictment.

     The Government agrees that Count 2 no longer qualifies as a

crime of violence but argues that Moody is “twist[ing] the language

of the plea agreement to somehow convert [his] guilty plea to the

completed robbery” charged in Count 1 to a guilty plea to “a

conspiracy to commit the robbery” charged in Count 2, which count

is nowhere referenced in the Plea Agreement. See Gov’t Resp. at 6.

The Government urges that the phrase, “that the defendant, or

another whom the defendant aided and abetted or conspired with,” in

setting forth the elements of Count 1 was simply a means of setting

forth that the defendant did not have to personally commit all the

elements of the robbery in order to be liable for the robbery’s

commission. Id. Rather, another individual—here, James—for whom

Moody was criminally responsible as an aider or abettor or a co-

conspirator, could have committed any or all of the robbery’s

elements. Id. The Government further asserts that the phrase “or

conspired with” was intended to cover Moody’s liability for any co-

                               -14-
conspirator’s acts under Pinkerton v. United States, 380 U.S. 640

(1946).2    Gov’t    Resp.    at   6-7    (citing     Modern     Federal    Jury

Instructions—Criminal § 19.03 (Matthew Bender)). As the Government

points out, similar language was used in the Plea Agreement to set

forth the elements for Count 3,3 and Moody does not argue that he

pleaded    guilty   to   a   conspiracy      to   commit   a   violation   of   §

924(c)(1)(A)(iii). See Gov’t Resp. at 7.

      While Moody’s comparison of his Plea Agreement with that of

his co-defendant, James, has some appeal, his argument falters

because it relies on a cherry-picking of the language of § II,

paragraph 5 of the Plea Agreement. Specifically, he overlooks the

language in subparagraph (a) of paragraph 5 that precedes the “or

aided and abetted or conspired with” language, which sets forth his

liability as a principal, i.e., “the defendant [Moody] assaulted.


      2
      “Under Pinkerton, ‘[o]nce a conspiracy has been established, the criminal
liability of its members extends to all acts of wrongdoing occurring during the
course of and in furtherance of the conspiracy.’” United States v. Lloyd, 947 F.
Supp.2d 259, 266 (E.D.N.Y. 2013) (quoting United States v. Gallerani, 68 F.3d
611, 620 (2d Cir. 1995) (internal quotation marks omitted in original)).
“Pinkerton provides that ‘a defendant who does not directly commit a substantive
offense may nevertheless be liable if the commission of the offense by a
co-conspirator in furtherance of the conspiracy was reasonably foreseeable to the
defendant as a consequence of their criminal agreement.’” Id. (quoting United
States v. Parkes, 497 F.3d 220, 232 (2d Cir. 2007) (quotation marks omitted in
original)).

      3

      See Plea Agreement at 3-4, § II, ¶ 5 (Count 3) (listing the elements of
Count 3 as follows: “a. that the defendant committed a crime of violence that may
be prosecuted in a court of the United States; b. that the defendant, or another
whom the defendant aided and abetted or conspired with, in furtherance of that
crime of violence, possessed a firearm; or, c. that the defendant, or another
whom the defendant aided and abetted or conspired with, during and in relation
to that crime of violence carried or used a firearm; and d. that in the course
of that crime of violence the firearm was discharged”).

                                      -15-
. . .” Plea Agreement at 3, § II, ¶ 5(a) (Count 1). Likewise, Moody

ignores the language in subparagraphs (c) and (d) of paragraph 5

that similarly sets forth a theory of principal liability for

“robb[ing] the person of the money of the United States” and

“put[ting] such person’s life in jeopardy by use of a dangerous

weapon.” Id., ¶(5)(c), (d) (Count 1).

      Moreover, the language used in the Plea Agreement to set forth

the elements of Count 1 does not track language used in Count 2 of

the indictment to charge a violation of conspiracy to commit a

violation of 18 U.S.C. § 2114(a). Contrast Plea Agreement, Plea

Agreement at 3, § II, ¶ 5(c) (Count 1) (“[T]hat the defendant, or

another whom the defendant aided and abetted or conspired with,

robbed such person of the money of the United States. . . .”)

(emphasis supplied); with Indictment at 2 (“[T]he defendants, GARY

N.   JAMES,   Jr.,   ALPHONSO     MOODY   and   JERMAINE   G.   ELLISON,      did

knowingly, willfully and unlawfully combine, conspire and agree

together to commit an offense against the United States, namely, to

violate Title 18, United States Code, Section 2114(a) in the manner

set forth in Count 1 of this Indictment. . . .”) (emphasis

supplied). The Plea Agreement describes commission of the completed

offense of § 2114(a) (“the defendant, or another. . . robbed”)

while in the language of Count 2,               the offense has not been

committed     (the   defendants    “conspire[d]    .   .   .    to   commit    an

offense”). Consulting the Indictment and Plea Agreement, the Court


                                     -16-
concludes that, based on the Indictment and Plea Agreement, both

Shepard-approved documents, Moody was convicted of the aggravated

offense set forth in § 2114(a).

      Because Moody was convicted of the aggravated offense under 18

U.S.C. § 2114(a), the Court “next consider[s] whether that offense

is a crime of violence under the elements clause of the definition

of crime of violence in § 924(c)(3)(A)[,]” Knight, 936 F.3d at 499,

the elements clause. A crime of violence includes “an offense that

is a felony and . . . has as an element the use, attempted use, or

threatened use of physical force against the person or property of

another.” 18 U.S.C. § 924(c)(3)(A). In Knight, which considered

whether § 2114(a)’s aggravated offense was a crime of violence

under § 924(c)(3)(A), the Sixth Circuit applied the definition of

“physical force” set forth in Johnson v. United States, 559 U.S.

133 (2010) (“Johnson I”),4 that is, “‘force capable of causing

physical pain or injury.’” Knight, 936 F.3d at 499 (quoting Johnson

I, 559 U.S. at 140; citing Rafidi, 829 F.3d at 445 (applying

Johnson I’s definition of “physical force” to definition of “crime

of violence” in § 924(c)(3)(A)). Likewise, the Seventh Circuit, in


      4
      The Second Circuit has assumed without deciding that Johnson I’s physical
force definition applies to § 924(c)(3)(A). See United States v. Hill, 832 F.3d
135 (2d Cir. 2016), amended and superseded by 890 F.3d 51, 58 (2d Cir. 2018)
(“Assuming arguendo Johnson I’s relevance to the construction of § 924(c)(3)(A),
‘physical force’ as used in the provision at issue here [Hobbs Act robbery] means
no more nor less than force capable of causing physical pain or injury to a
person or injury to property.”) (citing 18 U.S.C. § 924(c)(3) (defining “crime
of violence” in relevant part as a felony with an element requiring “use,
attempted use, or threatened use of physical force against the person or property
of another”)) (emphasis omitted), cert. denied, 139 S. Ct. 844 (2019).

                                      -17-
considering   whether    the   aggravated    offense     under   §    2114(a)

constituted a crime of violence under § 924(c)(3)(A), applied

Johnson I’s definition of physical force. Enoch, 865 F.3d at 581

(observing that in Johnson I, the Supreme Court interpreted the

meaning of “physical force” as “used in a different, but virtually

indistinguishable section of 18 U.S.C. § 924”) (footnote omitted)

(citing Johnson I, 559 U.S. at 138–40).

     The Sixth Circuit concluded in Knight that the defendant’s

conviction for the aggravated offense under § 2114(a) “required at

least   the   threatened    use   of   physical    force”     since    “[t]he

requirement that the defendant must assault with attempt to rob,

rob, or attempt to rob and in the process ‘wound the person . . .

or put[ ] his life in jeopardy by use of a dangerous weapon’

necessarily requires the use, attempted use, or threatened use of

physical   force   as   defined   in   Johnson    I.”   936   F.3d    at   499.

Similarly, the Seventh Circuit held in Enoch that “[t]here can be

no doubt that wounding a victim or putting the life of a victim in

jeopardy is a violent crime.” Enoch, 865 F.3d at 581. “[F]orce

capable of wounding another or putting the life of another in

jeopardy is a force that is capable of causing injury to another

person and therefore qualifies as a crime of violence.” Id. (citing

Johnson I, 559 U.S. at 140); see also id. at 583-84 (concurring

opn.) (“[T]he threat of force sufficient to meet the threshold of

pain established by the Supreme Court is inherent in robbery of a


                                   -18-
person having custody of the mail or other federal property to the

same extent as it is in bank robbery. The snatching of or demand

for property as punished by federal criminal law carries with it an

implicit threat of at least this level of violence.”).

     Prior to Enoch and Knight, the Eleventh Circuit concluded that

the aggravated offense under § 2114(a) was a crime of violence for

purposes of § 924(c)(3)(A). In re Watt, 829 F.3d 1287 (11th Cir.

2016). There, the defendant’s “first superseding indictment alleged

that he and an unindicted codefendant, ‘aiding and abetting one

another, did assault Postmaster Brenda Snellen . . . with intent to

rob [her] . . . and did rob and attempt to rob said person . . .

and, in so doing, . . . put the life of said person in jeopardy by

the use of a . . . firearm.’” Id. at 1289 (quoting 18 U.S.C. §

2114(a)(2), 2) (ellipses and alteration in original). Of particular

significance here, the Eleventh Circuit determined that the fact

“Watt was charged under the aiding and abetting statute is of no

moment. . . . Based on the allegations in Watt’s indictment, the

jury had to have found that he ‘assault[ed]’ the victim and that

her ‘life was put in jeopardy,’ which satisfies the requirement of

the elements clause that the underlying felony offense have ‘as an

element, the use, attempted use, or threatened use of physical

force against the person or property of another,’ [18 U.S.C.] §

924(c)(3)(A).” Watt, 829 F.3d at 1289) (citing In re Colon, No. 16-

13021-J, 826 F.3d 1301, 1305, 2016 WL 3461009, at *3 (11th Cir.


                               -19-
June 24, 2016) (“A person who aids, abets, counsels, commands,

induces or procures the commission of an offense is punishable as

a principal,” and so “the acts of the principal become those of the

aider and abettor as a matter of law.”) (internal quotation marks

and citations omitted)).

      Moody has not presented any argument to rebut these Circuits’

analyses, which the Court finds persuasive. See, e.g., Buck v.

United States, No. CR-95-00386-PHX-SRB, 2018 WL 6111787, at *5 (D.

Ariz.   Nov.   1,   2018),   report    and    recommendation     adopted,   No.

CR-95-00386-PHX-SRB, 2018 WL 6110938 (D. Ariz. Nov. 21, 2018)

(relying on Enoch to hold that § 2114(a) is divisible and is a

crime of violence under the elements clause of § 924(c)(3)(A));

Williams v. United States, No. C16-5559 BHS, 2017 WL 1166141, at *6

(W.D. Wash. Mar. 29, 2017) (holding that § 2114(a) is divisible and

that “the aggravated form of § 2114(a) robbery necessarily includes

as an element the use, attempted use, or threatened use of force

capable of causing physical pain or injury”).

      For the foregoing reasons, the Court finds that Moody was

convicted of the aggravated offense under 18 U.S.C. § 2114(a), and

that it constitutes a crime of violence under the elements clause

of § 924(c)(3)(A), which has not been affected by Johnson II or

Davis. Therefore,      the   Court    has    no   basis   to   disturb   Moody’s

conviction on Count 3 under § 924(c)(1)(A)(iii).

IV.   Certificate of Appealability


                                      -20-
      To obtain a certificate of appealability, a § 2255 movant must

make a substantial showing of the denial of a constitutional right.

28   U.S.C.   §   2253(c)(2).    This   requires   a   demonstration   that

reasonable jurists could conclude that the motion should have been

resolved in a different manner, or that the issues presented are

adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000).

      While Moody has not requested a certificate of appealability,

the Court finds that the issues presented are adequate to deserve

encouragement to proceed further, insofar as the § 2255 motion

presents at least three questions that are unsettled in this

Circuit: (1) whether 18 U.S.C. § 2114(a) is a divisible statute;

(2) if 18 U.S.C. § 2114(a) is divisible, whether the aggravated

offense   set     forth   in   the   language   following   the   semi-colon

constitutes a crime of violence for purposes of 18 U.S.C. §

924(c)(3) in light of United States v. Davis, 139 S. Ct. 2319

(2019), and Johnson v. United States, 135 S. Ct. 2551 (2015); and

(3) whether the definition of “physical force” set forth in Johnson

v. United States, 559 U.S. 133 (2010) applies to the definition of

crime of violence set forth in 18 U.S.C. § 924(c)(3)(A).

V.    Conclusion

      Moody’s § 2255 Motion and Supplemental § 2255 Motion are

denied for the reasons stated above. However, the Court grants a

certificate of appealability on the following issues: (1) whether


                                      -21-
18 U.S.C. § 2114(a) is a divisible statute; (2) if 18 U.S.C. §

2114(a) is divisible, whether the aggravated offense set forth in

the language following the semi-colon constitutes a crime of

violence for purposes of 18 U.S.C. § 924(c)(3) in light of United

States v. Davis, 139 S. Ct. 2319 (2019), and Johnson v. United

States, 135 S. Ct. 2551 (2015); and (3) whether the definition of

“physical force” set forth in Johnson v. United States, 559 U.S.

133 (2010) applies to the definition of crime of violence set forth

in 18 U.S.C. § 924(c)(3)(A).

     The Clerk of Court is directed to close case No. 1:16-cv-

00472-MAT.

     SO ORDERED.

                                       s/ Michael A. Telesca

                                      HON. MICHAEL A. TELESCA
                                   United States District Judge

Dated:    February 3, 2020
          Rochester, New York




                                -22-
